

Exhibit 10.41


FIRST AMENDMENT TO
MASTER LOAN AGREEMENT




THIS FIRST AMENDMENT TO MASTER LOAN AGREEMENT (this "Amendment") is entered into
as of December 31, 2019, by and between ATLANTA REAL ESTATE HOLDINGS L.L.C., a
Delaware limited liability company, ASBURY JAX FORD, LLC, a Delaware limited
liability company, COGGIN CARS L.L.C., a Delaware limited liability company, WTY
MOTORS, L.P., a Delaware limited partnership, Q AUTOMOTIVE BRANDON FL, LLC, a
Delaware limited liability company, ASBURY ST. LOUIS M L.L.C., a Delaware
limited liability company, ASBURY ATLANTA CHEV, LLC, a Delaware limited
liability company, and ASBURY GEORGIA TOY, LLC, a Delaware limited liability
company (each referred to herein individually and collectively as “Borrower”),
and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association
(together with its successors and assigns, “Lender”).


RECITALS


A.Borrower is currently indebted to Lender pursuant to the terms and conditions
of that certain Master Loan Agreement between Borrower and Lender dated as of
November 16, 2018, as amended from time to time (the "Loan Agreement").


B.Lender and Borrower have agreed to certain changes in the terms and conditions
set forth in the Loan Agreement and have agreed to amend the Loan Agreement to
reflect said changes.


C.All terms used but not defined herein shall have the meanings provided in the
Loan Agreement.


NOW, THEREFORE, with the foregoing recitals incorporated by reference and made a
part hereof, and intending to be legally bound, and for valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:


1.    AMENDMENT TO LOAN AGREEMENT.


1.1. The Loan Agreement is hereby amended by deleting the definition of
“Applicable Margin” from Section 1.1 in its entirety and inserting the following
new definition of “Applicable Margin” in lieu thereof:


“‘Applicable Margin’ means as to any portion of any Loan that is a LIBOR Loan,
the following percentages per annum, based on the Consolidated Total Lease
Adjusted Leverage Ratio as set forth in the most recent Compliance Certificate
received by the Administrative Agent of the Syndication Loan Agreement pursuant
to the Syndication Loan Agreement:


    1



--------------------------------------------------------------------------------






If the Consolidated Total Lease Adjusted Leverage Ratio is less than 2.75 to
1.00, the Applicable Margin shall be 1.50% per annum.


If the Consolidated Total Lease Adjusted Leverage Ratio is less than 3.50 to 1
but greater than or equal to 2.75 to 1.00, the Applicable Margin shall be 1.75%
per annum.


If the Consolidated Total Lease Adjusted Leverage Ratio is greater than or equal
to 3.50 to 1, the Applicable Margin shall be 1.85% per annum.
    
Any increase or decrease in the Applicable Margin resulting from a change in the
Consolidated Total Lease Adjusted Leverage Ratio shall become effective as of
the first Business Day immediately following the date a Compliance Certificate
is delivered to the Administrative Agent of the Syndication Loan Agreement
pursuant to the Syndication Loan Agreement; provided, however, that (i) if a
Compliance Certificate is not delivered when due in accordance with the
Syndication Loan Agreement, then the Applicable Margin shall be 1.85% as of the
first Business Day after the date on which such Compliance Certificate was
required to have been delivered and shall remain in effect until the date on
which such Compliance Certificate is delivered and (ii) the Applicable Margin in
effect from the date hereof through the first Business Day of the calendar month
immediately succeeding the date the Compliance Certificate with respect to the
fiscal quarter ended December 31, 2019 is delivered (or, if not timely
delivered, the date such compliance certificate is required to be delivered)
shall be 1.85%.”
        
1.2    The Loan Agreement is hereby amended by deleting the definition of “Draw
Termination Date” from Section 1.1 in its entirety and inserting the following
new definition of “Draw Termination Date” in lieu thereof:


“‘Draw Termination Date” means June 30, 2020.”


1.3    The Loan Agreement is hereby amended by adding the following new
definitions to Section 1.1:


“’Administrative Agent of the Syndication Loan Agreement’ means the
Administrative Agent as defined in the Syndication Loan Agreement; provided,
however, that if the Lender is no longer a party to the Syndication Loan
Agreement, the ‘Administrative Agent’ means the Lender.”


“’Compliance Certificate’ means the Compliance Certificate delivered to the
Administrative Agent of the Syndication Loan Agreement in accordance with the
Syndication Loan Agreement; provided, however, that if the Lender is no longer a
party to the Syndication Loan Agreement, the Compliance Certificate means a
Compliance Certificate in substantially the same form and containing
substantially


    2



--------------------------------------------------------------------------------




the same information as was included in the Compliance Certificate which was
provided in accordance with the last Syndication Loan Agreement which included
the Lender as a party thereto.”


“’Consolidated Total Lease Adjusted Leverage Ratio’ has the meaning assigned to
in in the Syndication Loan Agreement; provided, however, that if the Lender is
no longer a party to the Syndication Loan Agreement, “’Consolidated Total Lease
Adjusted Leverage Ratio’ means the definition thereof in the last Syndication
Loan Agreement which included the Lender as a party thereto.”


“’Syndication Loan Agreement’ means that certain Third Amended and Restated
Credit Agreement dated as of September 25, 2019 among Asbury Automotive Group,
Inc., as a Borrower, and certain of its subsidiaries, as Vehicle Borrowers, Bank
of America, N.A., as Administrative Agent, Revolving Swing Line Lender, New
Vehicle Floorplan Swing Line Lender, Used Vehicle Floorplan Swing Line Lender
and an L/C Issuer, and the other lenders party thereto, JPMorgan Chase Bank,
N.A. and Wells Fargo Bank, N.A., as Co-Syndication Agents, Toyota Motor Credit
Corporation and Mercedes-Benz Financial Services USA LLC, as Co-Documentation
Agents, BOFA Securities, Inc., as Sole Lead Arranger and Sole Bookrunner, as
extended, modified, amended, and/or restated from time to time.”


2.    FULL FORCE AND EFFECT. Except as specifically provided herein, all terms
and conditions of the Loan Agreement remain in full force and effect, without
waiver or modification. This Amendment and the Loan Agreement shall be read
together, as one document.


3.    REAFFIRMATION. Borrower hereby remakes all representations and warranties
contained in the Loan Agreement and reaffirms all covenants set forth therein.
Borrower further certifies that as of the date of this Amendment there exists no
Event of Default as defined in the Loan Agreement, nor any condition, act or
event which with the giving of notice or the passage of time or both would
constitute any such Event of Default.


(remainder of page intentionally left blank; signatures on following page)




    3



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this First Amendment to Master
Loan Agreement as of December 31, 2019.


Properties 1, 2, 3, 4, 10, 11 and 12
ATLANTA REAL ESTATE HOLDINGS L.L.C., a Delaware limited liability company


By: /s/ Matthew Pettoni         
Name: Matthew Pettoni
Title: Treasurer


Property 5
ASBURY JAX FORD, LLC, a Delaware limited liability company


By: /s/ Matthew Pettoni         
      Name: Matthew Pettoni
      Title: Treasurer


Property 6


COGGIN CARS L.L.C., a Delaware limited liability company


By: /s/ Matthew Pettoni         
Name: Matthew Pettoni
Title: Treasurer


Property 13
WTY MOTORS, L.P., a Delaware limited partnership


By: Asbury Tampa Management L.L.C., its general partner


By: /s/ Matthew Pettoni         
Name: Matthew Pettoni
Title: Treasurer







[signatures continue on following page]








    4



--------------------------------------------------------------------------------






Property 14
Q AUTOMOTIVE BRANDON FL, LLC, a Delaware limited liability company


By: /s/ Matthew Pettoni         
Name: Matthew Pettoni
Title: Treasurer




 
Property 7
ASBURY ST. LOUIS M L.L.C., a Delaware limited liability company


By: /s/ Matthew Pettoni         
Name: Matthew Pettoni
Title: Treasurer


 
 
 
Property 9
ASBURY ATLANTA CHEV, LLC, a Delaware limited liability company


By: /s/ Matthew Pettoni            
Name: Matthew Pettoni
Title: Treasurer




Property 8


ASBURY GEORGIA TOY, LLC, a Delaware limited liability company


By: /s/ Matthew Pettoni            
Name: Matthew Pettoni
Title: Treasurer




Accepted in Winston-Salem, North Carolina:


WELLS FARGO BANK, NATIONAL
   ASSOCIATION


By: /s/ Chad McNeill               
Name: Chad McNeill
Title: Senior Vice President











    5

